 In the Matter of FILTROL CORPORATION, EMPLOYERandUNITED GAS,'COKE AND CHEMICAL WORKERS or AMERICA, CIO, PETITIONERCase No. 15-RC--356SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESAugust 30, 1950Pursuant to a Decision and Direction of Election issued by theBoard on May 10, 1950,1 an election by secret ballot was held onJune 6, 1950, under the direction of the Regional Directorfor the Fifteenth Region at Jackson, Mississippi.Upon the con-clusion of the election, a tally of ballots was furnished the partiesin accordance with the Rules and Regulations of the Board.Thetally shows that of approximately 156 eligible voters, 149 cast ballots,of which 75 were for the United Gas, Coke and Chemical Workers ofAmerica, CIO, the Petitioner herein, and 74 were-f or the InternationalChemicalWorkers Union, AFL, Local 253, the Intervenor herein.There were no challenged ballots.Thereafter, on June 14, 1950, theIntervenor filed objections to the conduct of the election and conductaffecting results of the election.In accordance with the Board Rulesand Regulations, the Regional Director investigated the objections.On June 27, 1950, he issued and duly served upon the parties hisreport on objections, in which he found that the objections did notraise substantial and material issues with respect to the election, andrecommended that they be overruled.The Intervenor filed timelyexceptions to the Regional Director's report.Upon the entire record of :this case the Board finds : 2The Intervenor contends that the ballot box was improperly handledduring voting hours "affording opportunity (for) outside interferencewith the ballot box."The Regional Director's investigation revealsthat the Board agent, with the ballot box and unused ballots in his1Unpublished.2Pursuantto theprovisions of Section 3 (b) of the National Labor RelationsAct, theBoard hasdelegated its powers in connectionwith thiscase to a three-member panel[Members Houston,Reynolds,and Murdock].91 NLRB No. 16.93 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossession, went to the rest room, being absent from the polls less than5 minutes.Before leaving, the Board agent, invited the observers toaccompany him, and at the suggestion of an observer for the Inter-venor, the observer designated by the Employer accompanied theBoard agent and the ballot box until the agent's return to the pollingplace.The Regional Director further pointed out that the ballotrboxwas in.full view at all times of the observer who accompanied theBoard agent and that this observer confirmed that no one touched thebox except the Board agent.The Regional Director found, in con-clusion, that the action of the Board agent was not improper and thatno one interfered with the ballot box.The Intervenor excepts to the Regional Director's report on theground that the findings of fact are incorrect and the allegations con-tained in its objections are true.The Regional Director's findings,except as to the absence of Petitioner's representatives from the loca-tion of the ballot box and polling place, are consistent with the factsalleged in the Intervenor's objections.These objections were specu-lative in nature and in substance merely alleged that there might havebeen outside interference with the ballot box.The Regional Direc-tor found upon investigation that there was no such interference.Under these circumstances, we shall adopt the Regional Director'sfindings.Accordingly, on the entire record of the case, we find thatthe objections filed by the Intervenor raise no substantial and materialissues with respect to the conduct of the election and the objectionsare hereby overruled.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that the United Gas, Coke and ChemicalWorkers of America, CIO, has been designated and selected by amajority of the Employer's production, and maintenance employees,including drivers and storekeepers at its Jackson, Mississippi, plant,but excluding guards, engineers, office clerical employees, chemists,professional technicians, foremen, and all other supervisors as definedin the Act, as their representative for the purposes of collective bar-gaining and that pursuant to Section 9 (a) of the Act, the organizationis the exclusive representative of all such employees for the purpose ofcollective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.